Citation Nr: 1225700	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran  had active service from November 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for his bilateral hearing loss disability.  In his January 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, he noted that he had been seen at the Danville VA Medical Center (VAMC) hearing clinic on January 8, 2009 and had been issued hearing aids.  He alleged that his hearing acuity had decreased in severity since his January 2008 VA examination.  The Board observes that there is no record of the reported January 2009 treatment in either the claims file or the Veteran's Virtual VA eFolder.  Moreover, there are no records dated more recently than October 2009.  VA treatment records should be obtained and added to the claims file or eFolder as appropriate.  Additionally, as the most recent VA examination dates to January 2008, and the Veteran alleges worsening since then, a current examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA clinical records from the Danville VAMC hearing clinic, to specifically include records pertaining to the reported January 8, 2009 appointment.  Additionally, obtain all VA clinical records for the period from that date to the present.  All records obtained should be associated with the Veteran's claims file or Virtual VA eFolder, as appropriate.

If VA is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Schedule the Veteran for VA audiological examination to determine the current severity of his hearing loss disability  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the results reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review. The examiner should elicit a complete history from the Veteran.  

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



